 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x
PAUL GRIMMETT,
- STIPULATION OF
Plaintiff, SETTLEMENT
~against- Case No.: 15-CV-73§1

CORIZON MEDICAL ASSOCIATES OF NEW YORK:
ALLAN MATTHEW, DDS,; DR. SHARMA, MD, SITE
MEDICAL DIRECTOR OF NEW YORK CITY
DEPARTMENT OF CORRECTIONAL SERVICES,
MANHATTAN DETENTION CENTER, NYC Comptroller #:

NYC Law Dep’t #:

 

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
parties and attorneys of record, based upon full authority given by the respective parties, that this
action is settled for the total amount of ninety thousand dollars ($90,000), inclusive of costs,
interest, attorney’s fees, and disbursements, and subject to statutory liens and/or statutory rights
to reimbursement by third-parties, including Medicaid, Medicare, Medicare Advantage Plans
(MAPs) and prior attorneys, and that for purposes of Medicaid, Medicare, and any other
statutory right of reimbursement, this settlement includes compensation for medical expenses.

IT IS FURTHER STIPULATED AND AGREED that based upon this settlement and
as a condition of payment to CPLR 5003-a, the plaintiff(s) agree to comply with all the terms of
CPLR 5003-a(b), including but not limited to providing a stipulation of discontinuance of this
action with prejudice for CORIZON HEALTH INC. s/h/a “CORIZON MEDICAL
ASSOCIATES OF NEW YORK” to the City and release and discharge the City of New York,
its/their past and present officers, managers, administrators, employees, agents, and
representatives, and all other individually named defendants and entities represented and/or
indemnified by the City of New York. Plaintiff has been advised and agrees that he is forever
barred from seeking any other recovery relating to the subject incident.

IT IS FURTHER STIPULATED AND AGREED that prior to tendering the requisite
documents for payment, as provided in CPLR 5003-a(b), any Medicare-recipient plaintiff shall
have notified his/her Medicare provider of the settlement and obtained and submitted with the
closing papers a final demand letter from the Medicare provider for reimbursement of secondary
payments made related to the claimed injury in this matter. A Medicare Set-Aside Allocation for
future medical costs related to the claimed injury may be necessary pursuant to 42 U.S.C.

§1395y(b).

1933064. |
Page | of 2
NYC Law Department Stipulation of Settlement (9-20-17)
#7700859v1

 
IT IS FURTHER STIPULATED AND AGREED that plaintiff agrees to hold harmless
the City of New York, and Corizon Health, Inc. s/h/a “Corizon Medical Associates of New
York” as well as the City’s past and present officers, managers, administrators, employees,
agents, and representatives, and all other individually named defendants and entities represented
and/or indemnified by the City of New York, regarding any liens, claims, or past Medicare or
secondary payments, presently known or unknown in connection with this matter, If the
Medicare claim has not been satisfied, defendant(s) reserve(s) the right to issue a multi-party
settlement check, naming Medicare as a payee, or to issue a check to Medicare directly based on
the Medicare provider’s final demand letter. Upon tender of all required settlement papers,
payment of the settlement shall be made. Plaintiff is required to obtain a release/discharge of
any attorney’s lien asserted against the proceeds. Faxed signatures shall be deemed originals.

IT IS FURTHER STIPULATED AND AGREED that nothing contained herein shall
be deemed to be an admission of liability by the defendant herein nor constitute a policy or
practice of the City of New York or any agency thereof. This stipulation shall not be admissible
in, nor is it related to, any other litigation or settlement negotiations.

Dated: New York, New York
Octoser to, 2018 >
Naver’ 17, : ()

<—=-—ooanananaWT

 

 

 

IK & KIM, LLP HEIDELL, PITTONI, MURPHY & BACH, LLP
By: Jason Short, Esq. By: Doreen Dufficy. Esq.

KMttorneys for Plaintiff Paul Grimmett Attorneys for Defendant

B00 3rd Ave CORIZON HEALTH INC. s/h/a “CORIZON
New York, New York 10022 MEDICAL ASSOCIATES OF NEW YORK”
212) 488-1252 99 Park Avenue

New York, New York 10016
(212) 286-8585

1933064. 1]
Page 2 of 2
NYC Law Department Stipulation of Settlement (9-20-17)
#7700859 1

 
